Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:


WALTER L. BOYAKI, 
RUBEN P. HERNANDEZ, AND
MIRANDA & BOYAKI,

                            Relator.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-07-00238-CV

AN ORIGINAL PROCEEDING
		IN MANDAMUS




OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relators, Walter L. Boyaki, Ruben P. Hernandez, and Miranda & Boyaki, seek a writ of
mandamus against the Honorable  William E. Burke, Jr., Judge of the 189th District Court of Harris
County.  Mandamus will lie only to correct a clear abuse of discretion.  Walker v. Packer, 827
S.W.2d 833, 840 (Tex. 1992)(orig. proceeding).  Moreover, there must be no other adequate remedy
at law.  Id.  Based on the petition and record before us, we are unable to conclude that Relators are
entitled to the relief requested.  Accordingly, we deny mandamus relief.  See Tex. R. App. P. 52.8(a).

August 23, 2007					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.
Chew, C.J., not participating